DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1- 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Farenzena et al. (“Structure-and-Motion Pipeline on a hierarchical Cluster Tree”) in view of Shum et al. (US Pat. 7,352,386 B1).

In regards to claim 1, Farenzena teaches a method for processing an image, comprising: 
acquiring a set of image sequences, the set of image sequences comprising a plurality of image sequence subsets divided according to similarity measurements between image sequences, each image sequence subset comprising a basic image sequence and other image sequence (e.g. Section 2: keypoints are extracted in all images; then, each keypoint description is matched to its nearest neighbors in feature space; every image will be matched only to the images that have the greatest number of keypoint matches (similarity measurements); keypoint matching in multiple images are connected into tracks, rejecting as inconsistent those tracks in which more than one keypoint converges and those shorter than three frames; Section 3: organizing the available views into a hierarchical cluster structure that will guide the reconstruction process; views are grouped together by agglomerative clustering, which produces a hierarchical, binary cluster tree, called dendogram; see also Fig.1; Examiner’s note: in the dendogram, a node (basic image sequence) and its subnodes (other image sequence) are viewed as an image sequence subset), wherein a first similarity measurement corresponding to the basic image sequence is greater than or equal to a first similarity measurement corresponding to the other image sequence (e.g. as above, Section 2: keypoint matching in multiple images are connected into tracks, rejecting as inconsistent those tracks in which more than one keypoint converges and those shorter than three frames; Examiner’s note: this shows similarity measurements of different sequences may be equal),
but does not explicitly teach the method, comprising:
creating an original three-dimensional model using the basic image sequence; and 
creating a final three-dimensional model using the other image sequence based on the original three-dimensional model.

However, Shum teaches a method, comprising:
creating an original three-dimensional model using the basic image sequence (e.g. c.4 L.43-c.5 L.61,Figs.2-3: a 3D reconstruction is performed for each segment individually; Examiner’s note: as such, each image sequence would produce a 3D model); and 
creating a final three-dimensional model using the other image sequence based on the original three-dimensional model (e.g. as above, c.4 L.43-c.5 L.61,Figs.2-3: a 3D reconstruction is performed for each segment individually; the 3D reconstructed segments are combined together to complete the 3D reconstruction for the entire input sequence of frames; Examiner’s note: thus resulting in a final 3D model).



In regards to device claim 11 and medium claim 20, claim(s) 11, 20 recite(s) limitations that is/are similar in scope to the limitations recited in claim 1. Therefore, claim(s) 11, 20 is/are subject to rejections under the same rationale as applied hereinabove for claim 1. To note, as Farenzena deals with computing system, it is viewed to include a processor and a memory comprising instructions.
	
In regards to claim 2, Farenzena teaches a method, wherein a second similarity measure corresponding to an image sequence subset in each image sequence subset is greater than or equal to a second similarity measure corresponding to an image sequence subset in other image sequence subsets (e.g. as above, Section 2: keypoint matching in multiple images are connected into tracks, rejecting as inconsistent those tracks in which more than one keypoint converges and those shorter than three frames; Examiner’s note: this shows similarity measurements of different sequences may be equal).

In regards to device claim 12, claim(s) 12 recite(s) limitations that is/are similar in scope to the limitations recited in claim 2. Therefore, claim(s) 12 is/are subject to rejections under the same rationale as applied hereinabove for claim 2.
	
In regards to claim 3
determining a correlated image for each basic image sequence between the basic image sequences according to at least one of: acquisition positions of images, and a third similarity measure between the images (e.g. Farenzena as above, Section 2: keypoints are extracted in all images; then, each keypoint description is matched to its nearest neighbors in feature space; every image will be matched only to the images that have the greatest number of keypoint matches (similarity measurements); keypoint matching in multiple images are connected into tracks; Section 3: organizing the available views into a hierarchical cluster structure that will guide the reconstruction process); and 
creating the original three-dimensional model using the correlated image for the basic image sequence (e.g. Shum as above, c.4 L.43-c.5 L.61,Figs.2-3: a 3D reconstruction is performed for each segment individually; the 3D reconstructed segments are combined together to complete the 3D reconstruction for the entire input sequence of frames; Examiner’s note: thus resulting in a final 3D model).

In regards to device claim 13, claim(s) 13 recite(s) limitations that is/are similar in scope to the limitations recited in claim 3. Therefore, claim(s) 13 is/are subject to rejections under the same rationale as applied hereinabove for claim 3.

In regards to claim 4, the combination of Farenzena and Shum teaches a method, wherein creating the original three-dimensional model comprises: 
dividing the correlated images into a plurality of corresponding basic segments according to an order of acquiring the images (e.g. Farenzena as above, Section 2: keypoints are extracted in all images; then, each keypoint description is matched to its nearest neighbors in feature space; every image will be matched only to the images that have the greatest number of keypoint matches (similarity measurements); keypoint matching in multiple images are connected into tracks; Section 3: organizing the available views into a hierarchical cluster structure that will guide the reconstruction process; views are grouped together by agglomerative clustering, which produces a hierarchical, binary cluster tree, called dendogram; see also Fig.1; Examiner’s note: the use of a dendogram shows that there may be multiple layers/tiers of nodes, where each node in a layer may then be divided into subnodes); 
creating an original basic segmented three-dimensional model using one corresponding basic segment of the corresponding basic segments (e.g. Shum as above, c.4 L.43-c.5 L.61,Figs.2-3: a 3D reconstruction is performed for each segment individually); 
creating an incremental basic segmented three-dimensional model using a corresponding basic segment adjacent to the one corresponding basic segment, based on the created original basic segmented three-dimensional model (e.g. Shum as above, c.4 L.43-c.5 L.61,Figs.2-3: a 3D reconstruction is performed for each segment individually); and 
fusing the created original basic segmented three- dimensional model and the created incremental basic segmented three-dimensional model to obtain the original three- dimensional model (e.g. Shum as above, c.4 L.43-c.5 L.61,Figs.2-3: the 3D reconstructed segments are combined together to complete the 3D reconstruction for the entire input sequence of frames).

In regards to device claim 14, claim(s) 14 recite(s) limitations that is/are similar in scope to the limitations recited in claim 4. Therefore, claim(s) 14 is/are subject to rejections under the same rationale as applied hereinabove for claim 4.

In regards to claim 5, Shum also teaches a method, wherein a plurality of the incremental basic segmented three-dimensional models are created in parallel (e.g. as above, c.4 L.43-c.5 L.61,Figs.2-3: a 3D reconstruction is performed for each segment individually; the 3D reconstructed segments are combined together to complete the 3D reconstruction for the entire input sequence of frames; Examiner’s note: thus resulting in a final 3D model; Examiner’s note: as a 3D reconstruction is made for each segment prior to combining, it may be viewed as being created in parallel).

In addition, the same rationale/motivation of claim 1 is used for claim 5.

In regards to device claim 15, claim(s) 15 recite(s) limitations that is/are similar in scope to the limitations recited in claim 5. Therefore, claim(s) 15 is/are subject to rejections under the same rationale as applied hereinabove for claim 5.

In regards to claim 6, Shum teaches a method, wherein creating the final three-dimensional model comprises: 
creating a plurality of intermediate three-dimensional models based on the original three-dimensional model using the other image sequence in the plurality of image sequence subsets, respectively (e.g. as above, c.4 L.43-c.5 L.61,Figs.2-3: a 3D reconstruction is performed for each segment individually; Examiner’s note: as such, each image sequence would produce a 3D model); and 
fusing the plurality of intermediate three-dimensional models to obtain the final three-dimensional model (e.g. as above, c.4 L.43-c.5 L.61,Figs.2-3: a 3D reconstruction is performed for each segment individually; the 3D reconstructed segments are combined together to complete the 3D reconstruction for the entire input sequence of frames; Examiner’s note: thus resulting in a final 3D model).

claim 1 is used for claim 6.

In regards to device claim 16, claim(s) 16 recite(s) limitations that is/are similar in scope to the limitations recited in claim 6. Therefore, claim(s) 16 is/are subject to rejections under the same rationale as applied hereinabove for claim 6.

In regards to claim 7, Shum teaches a method, wherein the plurality of the intermediate three-dimensional models are created in parallel (e.g. as above, c.4 L.43-c.5 L.61,Figs.2-3: a 3D reconstruction is performed for each segment individually; the 3D reconstructed segments are combined together to complete the 3D reconstruction for the entire input sequence of frames; Examiner’s note: thus resulting in a final 3D model; Examiner’s note: as a 3D reconstruction is made for each segment prior to combining, it may be viewed as being created in parallel).

In addition, the same rationale/motivation of claim 1 is used for claim 7.

In regards to device claim 17, claim(s) 17 recite(s) limitations that is/are similar in scope to the limitations recited in claim 7. Therefore, claim(s) 17 is/are subject to rejections under the same rationale as applied hereinabove for claim 7.

In regards to claim 8, the combination of Farenzena and Shum teaches a method, wherein creating the final three-dimensional model comprises:
determining the correlated images between image sequences in the acquired set of image sequences according to at least one of: acquisition positions of the images, and a third similarity measure between the images, wherein the correlated images comprise an correlated image for the (e.g. Farenzena as above, Section 2: keypoints are extracted in all images; then, each keypoint description is matched to its nearest neighbors in feature space; every image will be matched only to the images that have the greatest number of keypoint matches (similarity measurements); keypoint matching in multiple images are connected into tracks; Section 3: organizing the available views into a hierarchical cluster structure that will guide the reconstruction process); and 
creating the final three-dimensional model using the correlated image for the other image sequence (e.g. Shum as above, c.4 L.43-c.5 L.61,Figs.2-3: a 3D reconstruction is performed for each segment individually; the 3D reconstructed segments are combined together to complete the 3D reconstruction for the entire input sequence of frames; Examiner’s note: thus resulting in a final 3D model).

In regards to device claim 18, claim(s) 18 recite(s) limitations that is/are similar in scope to the limitations recited in claim 8. Therefore, claim(s) 18 is/are subject to rejections under the same rationale as applied hereinabove for claim 8.

In regards to claim 9, the combination of Farenzena and Shum teaches a method, wherein creating the final three-dimensional model comprises: 
determining the correlated images between image sequences in the set of image sequences according to at least one of: acquisition positions of the images, and the third similarity measure between the images, wherein the correlated images comprise an correlated image for the basic image sequence and an correlated image for the other image sequence (e.g. Farenzena as above, Section 2: keypoints are extracted in all images; then, each keypoint description is matched to its nearest neighbors in feature space; every image will be matched only to the images that have the greatest number of keypoint matches (similarity measurements); keypoint matching in multiple images are connected into tracks; Section 3: organizing the available views into a hierarchical cluster structure that will guide the reconstruction process); 
dividing the correlated images into a plurality of corresponding segments according to an order of acquiring images, the plurality of corresponding segments comprising a plurality of corresponding basic segments and a plurality of corresponding other segments divided from the other image sequences (e.g. Farenzena as above, Section 3: organizing the available views into a hierarchical cluster structure that will guide the reconstruction process; views are grouped together by agglomerative clustering, which produces a hierarchical, binary cluster tree, called dendogram; see also Fig.1; Examiner’s note: the use of a dendogram shows that there may be multiple layers/tiers of nodes, where each node in a layer may then be divided into subnodes); 
creating a plurality of intermediate three-dimensional models based on the original three-dimensional model using the corresponding other segments corresponding to the original basic segmented three-dimensional model and the incremental basic segmented three-dimensional model (e.g. as above, c.4 L.43-c.5 L.61,Figs.2-3: a 3D reconstruction is performed for each segment individually; Examiner’s note: as such, each image sequence would produce a 3D model); and 
fusing the plurality of intermediate three-dimensional models to obtain the final three-dimensional model (e.g. as above, c.4 L.43-c.5 L.61,Figs.2-3: a 3D reconstruction is performed for each segment individually; the 3D reconstructed segments are combined together to complete the 3D reconstruction for the entire input sequence of frames; Examiner’s note: thus resulting in a final 3D model).

claim 19, claim(s) 19 recite(s) limitations that is/are similar in scope to the limitations recited in claim 9. Therefore, claim(s) 19 is/are subject to rejections under the same rationale as applied hereinabove for claim 9.

In regards to claim 10, Shum teaches a method, wherein a plurality of the intermediate three-dimensional models are created in parallel (e.g. as above, c.4 L.43-c.5 L.61,Figs.2-3: a 3D reconstruction is performed for each segment individually; the 3D reconstructed segments are combined together to complete the 3D reconstruction for the entire input sequence of frames; Examiner’s note: thus resulting in a final 3D model; Examiner’s note: as a 3D reconstruction is made for each segment prior to combining, it may be viewed as being created in parallel).

In addition, the same rationale/motivation of claim 1 is used for claim 10.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JED-JUSTIN IMPERIAL whose telephone number is (571)270-5807. The examiner can normally be reached Monday to Friday, 11am - 7pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Mehmood can be reached on (571) 272-2976. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/JED-JUSTIN IMPERIAL/               Examiner, Art Unit 2612                                                                                                                                                                                         
/JENNIFER MEHMOOD/               Supervisory Patent Examiner, Art Unit 2612